Citation Nr: 1725467	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  08-20 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a low back condition.

7.  Entitlement to a rating in excess of 20 percent for thoracic strain.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active duty in the United States Army from July 1973 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2005, April 2012, and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles.  The January 2005 rating decision denied entitlement to service connection for PTSD.  The April 2012 rating decision denied entitlement to service connection for hearing loss and tinnitus.  The June 2015 rating decision denied service connection for a low back condition.

The Veteran was afforded a personal hearing before a Hearing Officer at the RO in July 2007.  The Veteran also testified at a Board hearing before the undersigned Veterans Law Judge in March 2017.  A transcript of each hearing is of record.

The Veteran originally filed a claim of entitlement to service connection for PTSD in January 2000.  Rating decisions in August 2000, November 2000, and November 2001 denied the claim.  In September 2003, the Veteran requested to re-open the claim.  A January 2005 rating decision denied the claim.  In October 2005, the Veteran again requested to re-open the claim.  A January 2006 rating decision continued the denial.  The Veteran submitted a notice of disagreement in April 2006.  To establish jurisdiction over the issue of service connection for PTSD, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A §§ 5108, 7105 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully below, new and material evidence has been submitted to reopen the PTSD claim.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims (CAVC) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The CAVC recognized that, "the appellant had neither the legal or medical knowledge to narrow the universe of his claim or his current condition."  Id. at 5.  In this case, the Board has recharacterized the claim for service connection for PTSD to encompass an acquired psychiatric disability, to include PTSD and anxiety, as indicated on the title page of this decision.  Psychosis, schizophrenia, and depression are not encompassed by this appeal, as the Veteran filed separate claims for these issues during the current appeal period.  A rating decision denying entitlement to service connection for psychosis, schizophrenia, and depression was issued in December 2008; a notice of disagreement was not subsequently submitted.  Accordingly, these discrete issues are not on appeal.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The issue of entitlement to an increased rating for a thoracic strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed November 2001 rating decision continued a previous denial of service connection for PTSD due to a lack of nexus between the condition and the Veteran's service.

2.  Evidence regarding PTSD received since the November 2001 rating decision is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim.  

3.  An acquired psychiatric disability, to include PTSD and anxiety, was not present in service, was not manifested to a compensable disabling degree within the first year after the Veteran completed his service, and is not shown to be related to his military service.

4.  The Veteran is not shown to have a left ear hearing disability for VA compensation purposes.

5.  Right ear hearing loss was not present in service, was not manifested to a compensable disabling degree within the first year after the Veteran completed his service, and is not shown to be related to his military service.

6.  Tinnitus was not present in service, was not manifested to a compensable disabling degree within the first year after the Veteran completed his service, and is not shown to be related to his military service.

7.  Resolving all doubt in the Veteran's favor, the low back condition is shown to be etiologically related to his service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2016).

2.  The criteria establishing service connection for an acquired psychiatric disorder, to include PTSD and anxiety, are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

3.  The claim for service connection for left ear hearing loss has no legal merit.  38 U.S.C.A. §§  1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016); Sabonis v. Brown, 6 Vet. App. 426 (1994).

4.  The criteria establishing entitlement to service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

5.  The criteria for entitlement to service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6.  The criteria for entitlement to service connection for a low back condition are met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.3 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VCAA compliant notice was provided to the Veteran via letters dated September 2003, April 2004, June 2004, August 2004, November 2004, March 2012, and June 2013.  Additionally, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).

The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the records relevant to the matter decided herein.  The pertinent evidence associated with the claims consists of the service treatment records (STRs), post-service VA and private treatment records, Social Security Administration (SSA) records, and the Veteran's statements.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication of further existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Thus, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  New and Material Evidence

The claim of entitlement to service connection for PTSD was previously denied, and the Veteran seeks to reopen this claim.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Here, the Veteran originally filed a claim of entitlement to service connection for PTSD in January 2000; a November 2001 rating decision denied the claim. The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision. The November 2001 rating decision therefore became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the November 2001 rating decision included the Veteran's service treatment and personnel records; a PTSD questionnaire dated May 24, 2000; Roseburg VAMC records from July 1999 to August 2000; and White City VA Domiciliary notes from July 2000.

In September 2003, the Veteran requested that his claim of entitlement to service connection for PTSD be reopened.  Relevant additional evidence received since the November 2001 rating decision includes the Veteran's SSA records, additional post-service treatment records, and further details from the Veteran regarding in-service stressors.

This evidence was not previously on file at the time of the November 2001 decision; thus, it is new. Furthermore, this evidence is material because it bears directly on the issue of a nexus to service, which is one of the reasons that the claim was previously denied. Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for PTSD, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim as set forth in Shade, supra.  Accordingly, the claim of entitlement to service connection for PTSD is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Service connection

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claim.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of entitlement to service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson, 12 Vet. App. 247.  A veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (where the condition is simple, for example, a broken leg, but not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Consequently, VA may favor one medical opinion over another, provided an adequate basis is provided.  See Owens v. Brown, 7 Vet. App. 429 (1995).

Service connection may also be granted for certain chronic diseases if manifested to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303 (b); Savage v. Gober, 10 Vet. App. 488 (1997).  Organic diseases of the nervous system, such as sensorineural hearing loss and tinnitus, are included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (Tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage).

Acquired psychiatric disability, to include PTSD and anxiety

The Veteran contends that service connection is warranted for PTSD on the basis of incidents which occurred in service, including an assault by another soldier, discovering a solider following a suicide attempt, and patrols in the demilitarized zone in Korea.  As addressed above, the Board has recharacterized this claim to encompass an acquired psychiatric disability, to include PTSD and anxiety.

STRs are silent as to treatment or complaint related to a psychiatric disorder. The Veteran was found psychiatrically normal upon separation, as documented by the May 1977 Report of Medical Examination.  

In November 1992, the Veteran was evaluated by a doctor with the California Department of Social Services in conjunction with a SSA disability claim.  The doctor noted no previous psychiatric history for the Veteran, who reported feeling well until April 1992, at which time he was attacked by three people, beaten, and then shot in the back and abdomen, sustaining injuries to multiple internal organs.  Since that incident, he reported apprehension, hypervigilance, and revisualization of the traumatic incident.  The Veteran stated that he was afraid to be around people and was very suspicious when in public.  He also reported nightmares, inability to sleep, and loss of confidence; he stated that he heard people talking to him even when he was alone.  The doctor diagnosed severe PTSD.  A determination was made by SSA that the Veteran was disabled due to PTSD with severe anxiety and hypervigilance. 

In May 1996, the Veteran was again evaluated in conjunction with his SSA disability matter; a doctor in Virginia conducted the examination.  The Veteran relayed the story of the 1992 assault; he stated that he was in his usual state of good emotional and physical health until that incident.  He described sustaining multiple injuries to several organs, requiring a 19 day hospitalization.  Since that time, he experienced daily flashbacks and inability sleep.  He reported nightmares, poor concentration, hypervigilance, estrangement, and inability to work.  The doctor diagnosed PTSD due to severe trauma in 1992 from the assault.

In December 1998, VA treatment records noted diagnoses of adjustment disorder with anxiety, as well as probable PTSD from a gunshot wound.

In June 1999, a VA social work intake assessment noted the Veteran's presenting problems as homelessness, adjustment disorder with anxiety, PTSD (non-military), and myalgia. 

The Veteran was re-evaluated in December 1999 regarding continuing disability from SSA.  He told the doctor that he was functioning well psychologically and gainfully employed until around 1992, when he was shot in the back.  Since that time, the Veteran said his world went downhill.  He admitted to daily flashbacks of his assault, and was not able to sleep at night.  He complained of nightmares and poor concentration with hypervigilance.  He reported social isolation and homelessness.  His affect was constricted and his mood was anxious.  He stated that he felt estranged from other people and his self-esteem was poor.  The doctor diagnosed a mental disorder due to anoxia with features of disinhibition and cognitive impairment, with PTSD.  He noted the Veteran was high functioning before being shot, but appeared to have sustained brain damage to a degree as a result of anoxia.  Since medical improvement was not demonstrated, a decision of continuing disability was directed by the doctor.

In February 2000, a VA staff psychologist noted that the Veteran appeared to have an anxiety disorder, probably PTSD consequent to a gunshot wound suffered when he was robbed and shot.  He also noted that the Veteran did not consistently present as psychotic, but the possibility of amphetamine/cocaine induced psychoticism was present, with paranoid schizophrenia as the most common diagnosis associated with the Veteran's profile.  Depressive disorder was also diagnosed in February 2000.  

In June 2000, the Veteran completed a PTSD questionnaire in support of a claim for service connection.  When asked to describe experiences from his military service which had a major impact on him mentally and emotionally, he detailed a murder trial involving his mother-in-law, a divorce, denial of a hardship discharge, his tour of duty in Korea, and hallucinations starting in 1975.  In an addendum statement, the Veteran described problems with voices and seeing people that are not there ever since his tour of duty in Korea. He also described the 1992 robbery and shooting; he stated he started hallucinating two months after his injury.  The Veteran alleged that he was unable to hold down a job since leaving the military and that his permanent SSA disability was based on a diagnosis of military PTSD, anxiety, and stress disorder.  

In July 2001, the Veteran was seen at a VA mental health clinic.  He stated he was diagnosed with chronic paranoid schizophrenia in 1991, with symptoms including visual hallucinations.  He also disclosed his PTSD diagnosis, attributed to the 1992 assault.  The Veteran also stated that his mood was depressed and isolated from his family.  The resulting diagnoses included PTSD and dysthymic disorder.

In May 2005, VA treatment notes documented the Veteran's story of the 1992 robbery, as well as complaints of hallucinations and depression.  The diagnosis was PTSD and psychotic symptoms associated with PTSD; a history of schizophrenia was noted.  In October 2005, the Veteran completed a second PTSD questionnaire.  He described his in-service stressors as protecting another soldier after that soldier had been attacked by a third soldier; being attacked himself by another soldier; witnessing an accidental shooting of another soldier; losing several members of his unit in Korea; and going on patrol in Korea.  The Veteran stated he developed nightmares and hallucinations as a result of going on alert in Korea. 

In October 2006, the Veteran underwent a thorough VA mental health consult.  Severe depression and anxiety, moderate panic, and mild anger were noted.  When describing his military history, the Veteran denied combat experience and stated he was currently bothered by non-combat experiences from the service.  The Veteran was referred for a history of schizophrenia and PTSD; testing indicated severe depression and anxiety as well. In November 2006, VA treatment records noted that the Veteran was vague about the content of auditory hallucinations, but reported hallucinations beginning about age 20.

In March 2007, another VA mental health assessment was conducted.  The Veteran reported combat-related trauma incidents in service.  He stated that he began experiencing hallucinations shortly after an incident at Pan Mun Jun and that he saw another soldier shoot his eye out in an attempted suicide.  The resulting diagnoses included psychosis, depression, and PTSD.

On his VA Form 9 submitted in June 2008, the Veteran asserted a diagnosis of military PTSD and other mental disorders such as psychosis, depression, schizophrenia, linked to his military experience.  He described receiving permanent disability for 16 years due to SSA's assessment of military PTSD and schizophrenia during his military years. Also in June 2008, VA treatment notes recorded the Veteran's report of a past history of PTSD related to being a crime victim.

In December 2009, the Veteran submitted a statement in which he asserted that he injured his head in service and that his PTSD was a result of his brain injury.

In January 2010, the Veteran was treated at a VA facility; the reported diagnoses following treatment included PTSD and schizophrenia, undifferentiated.  In March 2010, he was seen again. He reported past diagnoses of depression, PTSD (from getting shot during a robbery), schizophrenia, and alcohol dependence. The treatment provider noted that he did not appear to be a reliable reporter of his history, as he stated he was admitted for four months previously, when in fact he was admitted for less than 30 days.  The provider noted that it did not seem that the Veteran was attempting to be manipulative, but was inaccurate due to problems with psychosis, invasive flashbacks due to PTSD, diabetes, and traumatic brain injury.  He received treatment for PTSD from VA facilities between February and June 2010.

A comprehensive psychiatric history was compiled in August 2010, noting the Veteran's hospitalization twice for PTSD and alcohol dependence; outpatient mental health involvement; psychotropic medication history; substance abuse; and a family history of mental illness.  The diagnostic impressions at the time included chronic undifferentiated schizophrenia, PTSD (non-military), and alcohol dependence.

In June 2013, the Veteran submitted a statement describing two incidents in service during which he was assaulted by other soldiers; he stated he was treated for head injuries as a result of one attack. 

During the March 2017 hearing before the Board, the Veteran testified that he believed training injuries in service brought about his PTSD, depression, and schizophrenia.  The Veteran described witnessing a motor vehicle accident during service resulting in four deaths.  He also stated that he was in fear when his unit went on red alert waiting to be deployed in Korea; he also stated that there were several times his unit was issued live ammunition and went on reconnaissance patrols in the demilitarized zone.

After thorough consideration of the evidence of record, the Board finds that service connection for an acquired psychiatric disability, to include PTSD and anxiety, is not warranted due to the lack of competent and credible evidence of a nexus between the Veteran's condition and his service.

The Board does not dispute that the Veteran served in Korea under stressful circumstances which may have induced fear.  However, acceptance of the Veteran's accounts of his patrols in Korea and other in-service incidents does not prove that the Veteran underwent experiences that caused psychiatric conditions, such as PTSD, resulting in chronic disability.  In other words, even though he patrolled in the DMZ or was attacked by another soldier, this does not mean that the Veteran incurred a chronic psychiatric disorder, including PTSD, due to his service.  Thus, while not disagreeing that the Veteran experienced the circumstances which he has described, the Board rejects the notion that his current psychiatric disorders must necessarily be conceded as being due to these in-service incidents.  STRs are silent as to any psychiatric complaints.  Upon separation from the service, the Veteran was noted as psychiatrically normal.   

Instead, the evidence of record overwhelmingly indicates that the Veteran's psychiatric problems stem from the attack he suffered in 1992, when he was beaten and shot, causing significant internal organ damage and hospitalization, as well as subsequent PTSD and anxiety.  This is clearly noted by the doctors who evaluated him on multiple occasions in conjunction with his SSA matter.  Although he stated on multiple occasions that his SSDI was awarded due to "military PTSD," the records from SSA for the initial determination, as well as subsequent continuations, reflect in great detail that the finding of disability was made due to PTSD and anxiety stemming from the 1992 incident.  At various times, the Veteran has described a history of PTSD related to the military; however, the overwhelming majority of his statements and the findings of his medical providers relate his psychiatric symptoms to the traumatic event in 1992.

The objective evidence of record indicates that the Veteran experienced approximately 15 years of stability, free of any psychiatric symptoms or complaints, following service.  The November 1992 SSA noted no previous psychiatric history for the Veteran.  In May 1996, the Veteran reported that he was in his usual state of good emotional and physical health until being shot in 1992.  In December 1999, the Veteran told the doctor that he was functioning well psychologically and gainfully employed until around 1992.  

It was not until after filing a claim for service connection that the Veteran attributed his PTSD to his military service.  In this regard, statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care."  Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I. 2003); see Fed. R. Evid. 803(4) and accompanying Notes (noting statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (providing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  Because the Veteran's current statements regarding his psychiatric symptoms, made in connection with his pending claim for VA benefits, are inconsistent with statements made in his treatment records for the purposes of obtaining medical care, the Board finds that his lay statements concerning etiology are not credible.  Consequently, the Board assigns little probative value to them. 

Furthermore, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training.  Layno, 6 Vet. App. 465, 469-70 (1994).  The Veteran has not shown that he possesses the expertise necessary to opine on the complex matter of the etiology of his psychiatric conditions.  See id. (explaining that "[a]s a general matter, in order for any testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration," which includes possessing personal knowledge of the disputed fact and the expertise necessary to testify as to that fact); see also Barr v. Nicholson, 21 Vet. App. 303, 307 ("Lay testimony is competent ... to establish the presence of observable symptomatology.").  Thus, the Veteran's statements regarding a nexus between service and his conditions are afforded little probative value.  

Notably, no medical evidence in support of a nexus has been submitted, outside of the Veteran's own contentions.  Absent countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

The Board notes the Veteran's report of hallucinations prior to and during service.  However, service treatment records, including physicals upon entrance and separation, are silent as to complaints of hallucinations.  The Veteran was found to be psychiatrically normal upon leaving the service in July 1977.  Furthermore, the Veteran has been noted as a poor historian by his care providers.  The objective evidence of record reflects the first complaint of hallucinations occurred following the 1992 attack. 

In this case, there is no indication, besides the Veteran's own statements, that his acquired psychiatric disability may be related to his service.  While he has been diagnosed with various psychiatric conditions, there is no evidence of said conditions in service or for many years thereafter, and there is no medical evidence of a nexus relating the conditions to service.  Indeed, the medical evidence of record clearly links the Veteran's conditions to the 1992 incident.

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service to our nation for which the Board is grateful.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection for an acquired psychiatric disability may be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57.  

Hearing loss

The Veteran asserts that he developed bilateral hearing loss as a result of his exposure to loud noise during his military service.  

Before service connection may be granted for a hearing loss, that loss must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing will be considered a disability for VA compensation purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A review of the Veteran's STRs discloses no assessment of hearing loss.  The Veteran complained of hearing loss in March 1975; the doctor noted a recent audiogram was negative for hearing loss.  There was no report of hearing problems in the May 1977 discharge physical and the Veteran's hearing was within normal limits upon examination.

During the VA examination in March 2012, pure tone thresholds, in decibels, were measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
25
40
LEFT
15
10
5
20
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss, but opined that it was less likely than not the result of the Veteran's military service.  In support of his opinion, the examiner noted that the Veteran's hearing was within normal limits upon exit from service.  The Veteran reported awareness of hearing loss for over 30 years; however, the examiner stated that the current audiogram was more consistent with presbycusis (natural aging) than acoustic trauma.  

In an October 2012 statement, the Veteran stated that his hearing loss occurred during his military years.  He asserted that he had hearing loss for 30 years although he had not taken a hearing test.

At the hearing before the Board in March 2017, the Veteran described his duties in the infantry during his military service, including exposure to loud noises from gunfire and helicopters.  His post-service employment with the post office and as a brick layer did not subject him to significant noise exposure.  The Veteran stated that he now experienced difficulties hearing the television or people talking to him. 

After thorough consideration of the evidence of record, the Board finds that the record confirms that the Veteran had four years of active service in the Army serving as an infantryman.  Such duty would, by necessity, involve exposure to loud noise.  Thus, the Veteran's exposure to hazardous noise levels is conceded in this case.  38 U.S.C.A. § 1154.  Also, the Veteran has a current diagnosis of bilateral sensorineural hearing loss, as indicated by the March 2012 report of VA examination.

Left ear hearing loss

Under the standards established 38 C.F.R. § 3.385, there is no indication of a left ear hearing loss "disability" during service, at separation, and after service.  The results of the March 2012 VA audiometric evaluation in the instant case are insufficient to establish that a left ear hearing disability is present.  At the Veteran's most recent audiometric evaluation in March 2012, he had a decibel threshold in the left ear of 15, 10, 5, 20, and 30 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively; and he had speech recognition ability in the left ear of 100 percent.  These findings do not meet the criteria of 38 C.F.R. § 3.385 for service connection for left ear hearing loss.

Since section 3.385, as relevant here, prohibits a finding of a hearing disability, where the requisite hearing status is not met, Hensley v. Brown, 5 Vet. App. 155, 157-164 (1993), it is therefore apparent that the Veteran's left ear hearing loss (as documented in the report of examination in March 2012) does not constitute a "presently existing disability," for which service connection may be granted.  Degmetich v. Brown, 104 F.3d 1328, 1332, (Fed. Cir. 1997) (upholding the Secretary's interpretation of 38 U.S.C. § 1131 to require a presently existing disability, and concluding that such a requirement comports with the other provisions of the statute as a whole); see 38 U.S.C.A. § 1110 (to the same effect).  As a consequence, in a case such as this one, where the law and not the evidence is dispositive of the issue before the Board, the claim should be denied because of the absence of legal merit or lack of entitlement under the law.  Sabonis, 6 Vet. App. at 430; see also Cacalda v. Brown, 9 Vet. App. 261, 265 (1996).  Accordingly, as a matter of law, the Veteran's claim of service connection for left ear hearing loss has no legal merit, and it must be denied.

Right ear hearing loss

The Board notes that the Veteran currently has right ear hearing loss that reaches the level of a disability for VA purposes under 38 C.F.R. § 3.385, as diagnosed in the March 2012 VA examination report.  However, as explained herein, the Board finds that service connection for right ear hearing loss is not warranted.  

The Veteran is competent to report hearing-related symptoms he has experienced because this requires only personal knowledge, not medical expertise.  See Layno v. Brown, 6 Vet. App. at 469.  However, he is not competent to opine on the complex medical question of etiology.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d 1372.  

Given the complexity of the medical issues at hand, the March 2012 VA examiner's opinion is given significant weight in regard to the nexus between the symptoms described the Veteran and the in-service noise exposure.  The examiner's opinion relating hearing loss to age is considered probative, as it is uncontroverted by any evidence of record, apart the Veteran's own implied assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Absent countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin, 1 Vet. App. at 175.

The Board also notes that the Veteran's hearing loss cannot be service connected on a presumptive basis as a chronic disease. 38 C.F.R. § § 3.307, 3.309.  The presumption for chronic diseases, including sensorineural hearing loss, deals with three presumptions: 1) a chronic diagnosis in service linked to the same chronic diagnosis after service; 2) a chronic diagnosis within a year of separation; or 3) continuity of symptomatology.  As described above, there was no diagnosis of hearing loss in service and the Veteran's separation examination and report of medical history are silent to any relevant issues.  Additionally, the record does not contain a diagnosis of hearing loss within a year of separation or evidence weighing in favor of continuity of symptomatology.  To the extent the Veteran has implied entitlement due to a chronic disease, such a contention would be inconsistent with the competent and probative evidence of record.  Accordingly, service connection is not warranted on a presumptive basis. 

Based upon the above, the Board concludes that most competent and credible evidence of record weighs against a finding that the Veteran's right ear hearing loss is related to his military service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57.

Tinnitus

The Veteran seeks service connection for tinnitus based upon exposure to loud noise while serving as an infantryman.  As noted above, the Board finds that the noise exposure described by the Veteran is consistent with his military duties; therefore, exposure to hazardous noise levels is conceded.  38 U.S.C.A. § 1154.

The Veteran's service treatment records are absent any complaints or diagnoses of tinnitus, and no ear problems were noted on examination during service or at separation.

Upon VA examination in March 2012, the Veteran reported recurrent tinnitus.  The examiner reviewed the claims file and found no complaints of tinnitus during or shortly after leaving service.  The Veteran was unable to provide a date for the onset of the tinnitus.  The examiner opined that it was less likely than not that the tinnitus was the result of military service.  In support of his opinion, he explained that the tinnitus was more likely than not associated with the hearing loss, which occurred since leaving the military.

During the Board hearing in March 2017, the Veteran stated that he experienced ringing in his ears most of the time.  He stated that it started when he was 19 years old in the Army. 

After thorough consideration of the evidence of record, the Board finds that the criteria are not met for direct service connection for tinnitus.  While the Veteran has a current diagnosis of tinnitus established by the March 2012 VA examination, competent and credible evidence of a nexus between this condition and his in-service noise exposure is not present.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value. 

In weighing credibility, the Board may consider interest bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desires for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  In this case, the Board finds that the Veteran's statements concerning the onset and continuity of his tinnitus lack credibility as they are inconsistent with other evidence of record.  The Board has reviewed the medical history including STRs, VA treatment records, reports of VA examination, personnel records, and statements from the Veteran and his representative.  The Veteran's STRs and separation physical reveal no complaints of tinnitus.  There was no significant threshold shift in service.  Post-service treatment records are silent as to reports of tinnitus.  It was not until after filing a claim for service connection that the Veteran first reported tinnitus and attributed it to his military service.  When questioned during the March 2012 VA examination, the Veteran stated that he did not know when the tinnitus began.  Later, at the March 2017 Board hearing, he testified that the tinnitus started at age 19.  Because the Veteran's current statements regarding the onset and etiology of his tinnitus, made in connection with his pending claim for VA benefits, are inconsistent with each other and with his treatment records compiled for the purposes of obtaining medical care, the Board finds that his lay statements on this issue are not credible.  Consequently, the Board assigns little probative value to them.

Competent evidence concerning the nature and etiology of the Veteran's tinnitus was provided by the VA examiner who interviewed and assessed him during the appeal.  Thus, to the extent that any lay evidence is deemed competent or credible, it is outweighed by the competent medical evidence that evaluated the etiology of the Veteran's tinnitus.  Notably, there is no medical opinion of record which provides a positive nexus opinion connecting the tinnitus to the noise exposure in service.  The March 2012 VA examination report stated that the reported tinnitus was less likely than not associated with service.  The examiner found that the Veteran's hearing loss was likely due to age and that the tinnitus was likely related to the hearing loss. 

Additionally, chronicity during service or continuity of symptomatology after service is not demonstrated by the competent and probative evidence of record.  38 C.F.R. § 3.303(b), 3.307, 3.309.

Therefore, as the most probative evidence of record does not reflect a nexus between the Veteran's current tinnitus diagnosis and his service, the claim for service connection must be denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 57.




Low back condition

The Veteran contends that his current lower back condition is a result of an in-service injury; alternatively, he contends that it is secondary to his service-connected thoracic strain.

Service treatment records from May 1977 reflect a complaint of low back pain.  A
May 1977 x-ray showed evidence of wedging of the mid thoracic vertebral bodies from T5-7.  The diagnostic impression was of Schuman's disease with wedging and mild pain. Upon discharge from the service, the report of medical examination noted intermittent mid back pain with prolonged sitting likely secondary to strain.

VA treatment records in October 2004 revealed complaints of low back pain from a motor vehicle accident in July 2004. Low back pain was diagnosed due to the 2004 automobile accident.

The Veteran underwent an April 2008 VA examination in conjunction with his thoracic strain disability claim.  The examiner stated that while the claims file mentioned the thoracic spine, the Veteran's symptoms always involved the entire thoracic and lumbar spine.  He opined that it was more likely than not that the symptoms in the entire thoracic and lumbar spine were related to the Veteran's military service.

In September 2009, VA treatment records contained the Veteran's complaint of lower back pain.  He reported pain starting in 1978 when he was injured while serving.  The Veteran stated that his pain in service was in the mid to lower back, gradually worsening over the years.  He described a motor vehicle accident in 2008 which increased the pain in his lower back.

In April 2010, VA treatment records noted the Veteran's description of falling from a helicopter during training in service.  He also stated that he was assaulted by another soldier.

In June 2013, the Veteran underwent further VA examination in conjunction with his back claims. The examiner noted the previous diagnosis of a back strain in 2009. 

In January 2015, an addendum opinion was obtained. The examiner opined that the Veteran's lumbar strain was not likely caused by the mid-thoracic strain. 

After thorough consideration of the evidence of record, the Board finds that the criteria are met for direct service connection for a lumbar strain.  As an initial matter, the evidence of record establishes that the Veteran has a currently diagnosed lumbar strain, as acknowledged by the April 2008 and January 2015 VA examination reports.  

Additionally, an in-service occurrence is also reflected by the evidence of record, namely the Veteran's complaints of and treatment for low back pain contained in STRs.  

Thus, the matter turns on the question of whether the Veteran's diagnosed lumbar strain is related to the symptoms and treatment documents in service.  In this regard, the Board finds the April 2008 VA examiner's opinion to be highly probative.  He reviewed the claims file, conducted diagnostic testing, interviewed the Veteran, and opined that both the lumbar and thoracic spine conditions were related to service.  Notably, this opinion is uncontroverted by subsequent medical evidence.  The June 2013 VA examiner noted a back strain, but did not provide an opinion on etiology on either a direct or secondary theory of entitlement.  The January 2015 VA examiner opined that the Veteran's lumbar strain was not likely caused by the mid-thoracic strain, but did not provide an opinion on the direct theory of entitlement.  Accordingly, the Board finds that the April 2008 VA examiner's positive nexus opinion satisfies the third element for service connection. 

The Veteran's statements concerning onset and continuity of low back pain since service, the post-service medical records documenting chronic low back pain, and the currently diagnosed lumbar strain, all raise a reasonable doubt as to the etiology of the Veteran's low back disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).  The April 2008 VA examiner's opinion is uncontroverted by the other medical evidence of record.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a lumbar strain is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened; the appeal is granted to this extent only.

Entitlement to service connection for an acquired psychiatric disability, to include PTSD and anxiety, is denied.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a lumbar back disability is granted.


REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the claims related to the Veteran's back.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).


Thoracic strain disability

The Veteran was most recently afforded a VA examination in conjunction with his back claims in June 2013.  Subsequent to this examination, the Court held that the final sentence of 38 C.F.R. § 4.59 (2016) requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

A review of the Veteran's claims file reveals that the previous VA examination report does not include findings for both active and passive ranges of motion.  It also does not specify whether the results are weight-bearing or nonweight-bearing.  

Therefore, as the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

As this case must be remanded for the foregoing reason, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment for the thoracic strain. 

2.  Contact the Veteran and afford him the opportunity to identify any relevant medical records by name, address, and dates of treatment or examination for his thoracic strain.  Subsequently, and after securing the proper authorizations where necessary, obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the claims file.

3.  If any treatment records, either VA or non-VA, cannot be obtained after reasonable efforts, issue a formal determination documented in the claims file that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, per 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).	

4.  Once any additional records are associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and extent of all impairment due to his service-connected thoracic strain disability.  The claims file, to include a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the REMAND have been reviewed.  All indicated tests, including range of motion studies, should be performed and all findings should be reported in detail.

a) The examiner should describe the nature and severity of all manifestations of the Veteran's thoracic strain disability, including his lay statements regarding symptomatology.

In order to comply with the Court's recent precedential decision in Correia, the examiner must test and record the range of motion for the spine in active motion, passive motion, weight-bearing, and nonweight-bearing conditions.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  

The examiner should comment on the functional impact of the Veteran's thoracic strain on his activities of daily living, to include occupational activities. To the extent possible, this should include an opinion as to the resulting limitations on both physical and sedentary occupational tasks.

The examination report should include an opinion as to whether the Veteran experiences functional loss due to pain, weakness, weakened movement, excess fatigability, and incoordination beyond that represented by the objective range of motion measurements found on examination.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.

Additionally, the examiner should determine whether the Veteran has muscle spasm or guarding severe enough to result in an abnormal gait; abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or ankylosis.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claim for an increased evaluation of his thoracic strain disability based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


